DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2021 has been entered.

Response to Arguments
Applicant's arguments filed 08/16/2021 have been fully considered but they are not persuasive.
The Applicant amended the claims and argued that the prior art references (Lyren and Hellwig) fails to teach certain limitations e.g. “wherein the requestor electronic system or device is a separate and independent system or device from the phone system and are both associated with the second user”.
Applicant specifically argued and/or stated that: “See Hellwig [0059] - [0061]. Accordingly, all actions from the answering point 4 (i.e. second user) are from the same system and not separate systems as claimed by Applicant (i.e. second user phone system and separate second user requestor electronic system)”.

First, in response, the Examiner respectfully disagrees with the arguments and kindly direct the Applicant to Hellwig e.g. fig. 16, fig. 17, pp. [0164], and pp. [0147], which showed and/or discussed the concept of communication between mobile station 2 and PSAP 4 via communication systems which includes at least a RAN 3, MSC 6, SMS-SC 5.
 Thus contrary to the Applicant’s arguments, the claim does not uniquely and/or particularly define “a phone system” associated with the second user, so as to be distinguished from the applied prior art reference which discussed and/or showed phone systems (i.e. RAN 3, MSC 6, SMS-SC 5) for establishing communication from the mobile station 2 with the PSAP system 4.
Furthermore, in pp. [0164], Hellwig stated at least in part that “the constituent elements of a mobile station 2, MSC 6 or answering point 4 may be distributed in different software or hardware components or devices for bringing about the intended function.  A plurality of distinct elements may also be gathered for providing the intended functionalities”. (Emphasis Added). Thus, as discussed above, it is readily understood by one of ordinary skill in the art that the elements of the PSAP device 4 can be distributed in different hardware component to achieve the goal and/or stated intended functionality of the described invention. 

Secondly, the Applicant argued that the prior art references fails to show certain limitations e.g. “while the telephone call is ongoing between the portable electronic device and the second user’s phone system electronically receiving a request for information exchange by the App running on the portable electronic device of the first person user from the requestor electronic system or device of the second user”
Furthermore, the Applicant specifically argued and/or stated that “Hellwig fails to disclose requesting information while the initial telephone call is ongoing as claimed by Applicant”. 

In response, the Examiner respectfully disagrees with the Applicant’s arguments and kindly direct the Applicant to Hellwig e.g. fig. 15, fig. 17, pp. [0012], and pp. [0020], which explicitly stated that “In one embodiment, the initial emergency communication is an emergency call and is still ongoing, i.e. not yet terminated when the instruction message is received by the mobile station”. “The instruction message and the response message may even be exchanged during an ongoing emergency voice call. This exchange simultaneously to an ongoing emergency voice call is particularly advantageous”. (Emphasis Added). 
Therefore, as discussed and/or highlighted above, the Examiner believes that the at least cited portions of the prior art reference teaches the at least claimed limitations in question. Therefore the previous rejection is maintained because the amendments and/or arguments does not overcome the prior art rejections on record. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings Lyren with the teachings of Hellwig to achieve the goal of efficiently assisting rescue squads in quickly, efficiently and appropriately reacting to emergency situations. It is further desirable to fulfil this aim while taking into account the need for reliability and computational efficiency, as well as the aim to reduce the network infrastructure costs and the operational and maintenance costs.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5, 6, 8, 9, 12, 13, 15, 21, 24, 25, 27, 28, and 30-35, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyren (US Publication No. 20140244744) in view of Hellwig et al. (US Publication No. 20120225632).

As to claims 1 and 8, Lyren teaches a method for exchanging information between a portable electronic device running an information exchange system customer application ("App") (fig. 1, electronic devices with user agents requesting and exchanging personal information, and pp0086) and a requestor electronic system or device running an information exchange request application ("Request App") (fig. 1, electronic devices with user agents requesting and exchanging personal information, and pp0086), said method comprising the steps of: b. electronically receiving a request for information exchange from the Request App by the App running on the portable electronic device (fig. 1, electronic devices with user agents requesting and exchanging personal information, and pp0086); d. electronically determining by the App whether the information exchange request received from the Request App was sent by a known and configured contact based on information previously stored by the first person user using the App prior to step (a) (fig. 1, pp0050, request text message from co-worker, fig. 6, #620, and pp0088, determination whether the other user agent accepts the request to exchange personal information, and pp0128); e. determining or obtaining a current location or sensor data for the portable electronic device by the App (fig. 1, pp0068, and pp0078, the electronic devices determines and/or send or exchange GPS location information while in or within a Park); f. determining by the App which information to transmit or send in response to the received request for information exchange based on the determined current location or obtained sensor data (fig. 1, pp0068, and pp0078, the electronic devices determines and/or send or exchange GPS location information while in or within a Park); g. when a known and configured contact is determined by the App in step d. based on information for the second user being previously stored by the App prior to step (a) or the contact is otherwise approved (fig. 1, pp0050, request text message from co-worker, fig. 6, #620, and pp0088, determination whether the other user agent accepts the request to exchange personal information), electronically querying an information exchange system customer application database "App Database" for the requested information by the App (fig. 1, #CRM, fig. 6, #630, and pp0069, personal information stored with an electronic device, pp0073), the information exchange system customer application database contained within the portable electronic device and in communication with the App (fig. 1, #CRM, electronic devices with user agents requesting and exchanging personal information, and pp0086); and h. electronically transmitting the requested information found by the App from the App Database to the Requestor App by the App (fig. 1, #CRM, fig. 6, #630, and electronic devices with user agents requesting and exchanging personal information). Lyren further teaches portable electronic device worn or carried by users (fig. 1, pp0024). However fails to explicitly mention a. manually entering a phone number associated with a second user by a first person user using a portable electronic device by the first person user for initiating a telephone call between the first person user to the second user; b. establishing a telephone call connection between the portable electronic device and a second user’s phone system; exchanging information during a call between the portable electronic device and the requestor electronic system or device, and c. while the telephone call is ongoing between the portable electronic device and the second user’s phone system electronically receiving a request for information exchange by the App running on the portable electronic device of the first person user from the requestor electronic system or device of the second user; wherein the requestor electronic system or device is a separate and independent system or device from the phone system and are both associated with the second user, wherein the request for information exchange is an independent and separate communication between the first person user and the second user; h. while the telephone call is ongoing and without interrupting the telephone call, transmitting and receiving requested information.
In an analogous field of endeavor, Hellwig teaches a. manually entering a phone number associated with a second user by a first person user using a portable electronic device by the first person user for initiating a telephone call between the first person user to the second user (fig. 15, fig. 17, pp0012, pp0020, emergency voice call from portable worn or carried station user (e.g. driver) to a PSAP operator, and pp0100, pp0101, manually pressing an emergency button, which establishes a voice call to short number e.g. 911 in the US, and Table 1); ; b. establishing a telephone call connection between the portable electronic device and a second user’s phone system associated (fig. 15, fig. 17, pp0012, pp0020, emergency voice call from portable worn or carried station user (e.g. driver) to a PSAP operator); exchanging information during a call between the portable electronic device and the requestor electronic system or device (fig. 15, fig. 17, pp0012, pp0020, emergency voice call from portable worn or carried station user (e.g. driver) to a PSAP operator, and instruction message and the response message may even be exchanged during an ongoing emergency voice call), and c. while the telephone call is ongoing between the portable electronic device and the second user’s phone system electronically receiving a request for information exchange by the App running on the portable electronic device of the first person user from the requestor electronic system or device of the second user (fig. 15, fig. 17, pp0012, pp0020, emergency voice call from portable worn or carried station user (e.g. driver) to a PSAP operator, and instruction message and the response message may even be exchanged during an ongoing emergency voice call); wherein the requestor electronic system or device is a separate and independent system or device from the phone system and are both associated with the second user (fig. 15, pp0164, elements of answering point can be in different devices to achieve the intended purpose of requesting and/or exchanging information during ongoing voice call between devices in a communication system, and pp0147), wherein the request for information exchange is an independent and separate communication between the first person user and the second user (fig. 15, fig. 17, pp0012, pp0020, emergency voice call from portable worn or carried station user (e.g. driver) to a PSAP operator, and instruction message and the response message may even be exchanged during an ongoing emergency voice call); h. while the telephone call is ongoing and without interrupting the telephone call, transmitting and receiving requested information (fig. 15, fig. 17, pp0012, pp0020, emergency voice call from portable worn or carried station user (e.g. driver) to a PSAP operator, and instruction message and the response message may even be exchanged during an ongoing emergency voice call). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Lyren with the teachings of Hellwig to achieve the goal of efficiently assisting rescue squads in quickly, efficiently and appropriately reacting to emergency situations. It is further desirable to fulfil this aim while taking into account the need for reliability and computational efficiency, as well as the aim to reduce the network infrastructure costs and the operational and maintenance costs (Hellwig, pp0005).
As to claims 2 and 9, Lyren teaches wherein configuration information stored in the App Database for a known contact includes a preferred (pp0099, profile) and configured electronic method for automatically sending the requested information by the App to the Request App (fig. 1, pp0050, pp0033, and pp0097, automatically using the user agent without user involved). 
As to claims 5 and 12, Lyren teaches further comprising the step of prompting a user of the App to select from one or more available information request responses stored in the App Database before electronically transmitting the requested information to the Request App by the App (fig. 1, pp0061, pp0062, user selects requested information to be transmitted or posted).
As to claims 6 and 13, Lyren teaches wherein the information exchange request is sent via DTMF tones or SMS/Text Messaging (fig. 1, pp0050, text message to request information exchange). 
As to claim 15, Lyren teaches wherein the information exchange request is for location data including one or more of the following types of information: GPS coordinates, WiFi 19 Location, Bluetooth/BLE Location, Object Recognition-based Location and Altitude of the mobile clcctronic systcm or device running the App. Location, Bluetooth/BLE Location, Object Recognition-based Location and Altitude of the portable electronic device running the App. (fig. 1, pp0078, exchange GPS locations).
As to claim 21, Lyren in view of Hellwig teaches the limitations of the independent claim as discussed above. Lyren further teaches wherein the requested information transferred to the Request App includes current location information for the portable worn or carried electronic system or device (fig. 1, pp0068, and pp0078, the electronic devices determines and/or send or exchange GPS location information while in or within a Park i.e. current location or position).
As to claims 24 and 25, Lyren in view of Hellwig teaches the limitations of the independent claims as discussed above. Hellwig further teaches wherein the second user or requestor is a 911 call center (fig. 15, PSAP operator, pp0101, pp0099, 911 call system).
As to claims 27 and 28, Lyren in view of Hellwig teaches the limitations of the independent claims as discussed above. Lyren further wherein the second user’s or requestor’s electronic system or device is an electronic tablet (pp0024, tablet).
As to claims 30 and 31, Lyren in view of Hellwig teaches the limitations of the independent claims as discussed above. However, Lyren fails to explicitly teach the step of electronically triggering the second user’s or requestor’s electronic system or device to send the request for information exchange to the App by the second user’s or requestor’s phone system when the telephone call is established in step b. between the second user’s or requestor’s phone system and the portable worn or carried electronic system or device.
Hellwig teaches the step of electronically triggering the second user’s or requestor’s electronic system or device to send the request for information exchange to the App by the second user’s or requestor’s phone system when the telephone call is established in step b. between the second user’s or requestor’s phone system and the portable worn or carried electronic system or device (pp0024, pp0100, Table 1, automatically triggering). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Lyren with the teachings of Hellwig to achieve the goal of efficiently assisting rescue squads in quickly, efficiently and appropriately reacting to emergency situations. It is further desirable to fulfil this aim while taking into account the need for reliability and computational efficiency, as well as the aim to reduce the network infrastructure costs and the operational and maintenance costs (Hellwig, pp0005).
As to claims 32 and 33, Lyren in view of Hellwig teaches the limitations of the independent claims as discussed above. However, Lyren fails to explicitly teach the step of electronically triggering the second user’s or requestor’s electronic system or device to send the request for information exchange to the App by the second user’s or requestor’s phone system when the telephone call is established in step b. between the second user’s or requestor’s phone system and the portable worn or carried electronic system or device.
Hellwig teaches the step of electronically triggering the second user’s or requestor’s electronic system or device to send the request for information exchange to the App by the second user’s or requestor’s phone system when the telephone call is established in step b. between the second user’s or requestor’s phone system and the portable worn or carried electronic system or device (fig. 15, fig. 17, pp0012, pp0020, emergency voice call from portable worn or carried station user (e.g. driver) to a PSAP operator, and instruction message and the response message may even be exchanged during an ongoing emergency voice call, and pp0164).
As to claims 34 and 35, Lyren in view of Hellwig teaches the limitations of the independent claim as discussed above. Lyren further teaches wherein the portable electronic device is a hand held smart phone (fig. 1, pp0024).

Claim 3, 4, 10, and 11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyren (US Publication No. 20140244744) in view of Hellwig et al. (US Publication No. 20120225632) and further in view of Cheah (US Publication No. 20060027648).

As to claims 3 and 10, Lyren in view of Hellwig teaches the limitations of the independent claims as discussed above. However fails to explicitly teach wherein configuration information stored in the App Database for a known contact includes requiring the App to receive explicit authorization by a user of the portable electronic device before the App electronically transmits the requested information to the Request App. 
In an analogous field of endeavor, Cheah teaches wherein configuration information stored in the App Database for a known contact includes requiring the App to receive explicit authorization by a user of the portable electronic device before the App electronically transmits the requested information to the Request App (fig. 1, pp0117, password required for exchanging information). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Lyren and Hellwig with the teachings of Cheah to achieve the goal of efficiently and accurately exchanging information and updating information in a communication system (Cheah, pp0008).
 As to claims 4 and 11, Lyren in view of Hellwig teaches the limitations of the independent claims as discussed above. Lyren further teaches the concept of wherein when a contact is not known and configured in the App (fig. 1, pp0079, pp0092, stranger). However Lyren fails to explicitly teach further comprising the step of prompting the user of the portable electronic device to provide explicit authorization to the App before the App is permitted to electronically transmit the requested information to the Request App.
But Cheah further teaches further comprising the step of prompting the user of the portable electronic device to provide explicit authorization to the App before the App is permitted to electronically transmit the requested information to the Request App (fig. 1, pp0117, password required for exchanging information). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Lyren and Hellwig with the teachings of Cheah to achieve the goal of efficiently and accurately exchanging information and updating information in a communication system (Cheah, pp0008).

Claim 16-20, 22, 26, 29, and 36, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyren (US Publication No. 20140244744) in view of Hellwig et al. (US Publication No. 20120225632) and further in view of Cheah (US Publication No. 20060027648) and Helbling et al. (US Publication No. 20050053220).
18 received from the Request App.
As to claim 16, Lyren teaches a method for exchanging information between a portable electronic device running an information exchange system customer application ("App") (fig. 1, electronic devices with user agents requesting and exchanging personal information, and pp0086) and a requestor electronic system or device running an information exchange request application ("Request App") (fig. 1, electronic devices with user agents requesting and exchanging personal information, and pp0086) through an Information Exchange Sync System (“Sync System”) (fig. 1, and pp0081), said system comprising the steps of: b. electronically determining by the App whether an outbound call is placed from the portable electronic device (pp0048, pp0051, electronic device and/or user agent extracts and analyzes keywords from the text message or phone call to determine the actions of the user); c. electronically determining by the App whether the outbound call is placed to a known and previously configured contact ("Contact") (pp0048, pp0051, wherein the user makes a call or send a text to a friend); e. electronically determining by the App when data is permitted to be transferred to the Contact based on information previously stored by the first person user using the App prior to step (a) (fig. 1, electronic devices with user agents requesting and exchanging personal information, pp0086, pp0138, and pp0128). Lyren further teaches portable electronic device worn or carried by users (fig. 1, pp0024). However, fails to explicitly teach a. manually entering digits of a phone number associated with a second user by a first person user using a portable electronic device by the first person user for initiating a telephone call between the first person user to the requestor; b. establishing a telephone call connection between the portable electronic device and a phone system for the requestor; wherein the requestor’s electronic system or device is a separate and independent system or device from the requestor’s phone system and both the requestor’s phone system and the requestor’s electronic system or device are associated with the requestor; exchanging information during a call between the portable electronic device and the electronic system or device, and while the telephone call is ongoing and without interrupting the telephone call, transmitting and receiving requested information; e. electronically querying the portable electronic device's sensors, radios or internal data storage for any configured information for a contact who was a recipient of the outbound call that was configured prior to step (a); g. electronically transmitting information and an identifier for the portable electronic device identifier by the App to an Information Exchange Sync System "Sync System"; g. electronically querying the Sync System by the Request App for the information transmitted by the App in step f. based on receiving the outbound call from the portable electronic device and using an identifier received by the Request App for the portable electronic device who made the outbound call; and h. electronically transmitting the requested information associated with the identifier by the Sync System to the Request App. 
In an analogous field of endeavor, Hellwig teaches a. manually entering a phone number associated with a second user by a first person user using a portable electronic device of the first person user for initiating a telephone call between the first person user to the requestor (fig. 15, fig. 17, pp0012, pp0020, emergency voice call from portable worn or carried station user (e.g. driver) to a PSAP operator, and pp0100, pp0101, manually pressing an emergency button, which establishes a voice call to short number e.g. 911 in the US, and Table 1); b. establishing a telephone call connection between the portable electronic device and a phone system for the requestor (fig. 15, fig. 17, pp0012, pp0020, emergency voice call from portable worn or carried station user (e.g. driver) to a PSAP operator); wherein the requestor’s electronic system or device is a separate and independent system or device from the requestor’s phone system and both the requestor’s phone system and the requestor’s electronic system or device are associated with the requestor (fig. 15, pp0164, elements of answering point can be in different devices to achieve the intended purpose of requesting and/or exchanging information during ongoing voice call between devices in a communication system, and pp0147); exchanging information during a call between the portable electronic device and the electronic system or device, and while the telephone call is ongoing and without interrupting the telephone call, transmitting and receiving requested information (fig. 15, pp0012, pp0020, instruction message and the response message may even be exchanged during an ongoing emergency voice call. This exchange simultaneously to an ongoing emergency voice call). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Lyren with the teachings of Hellwig to achieve the goal of efficiently assisting rescue squads in quickly, efficiently and appropriately reacting to emergency situations. It is further desirable to fulfil this aim while taking into account the need for reliability and computational efficiency, as well as the aim to reduce the network infrastructure costs and the operational and maintenance costs (Hellwig, pp0005). However they failed to teach e. electronically querying the portable electronic device's sensors, radios or internal data storage for any configured information for a contact who was a recipient of the outbound call; f. electronically transmitting information and an identifier for the portable electronic device identifier by the App to an Information Exchange Sync System "Sync System"; g. electronically querying the Sync System by the Request App for the information transmitted by the App in step f. based on receiving the outbound call from the portable electronic device and using an identifier received by the Request App for the portable electronic device who made the outbound call; and h. electronically transmitting the requested information associated with the identifier by the Sync System to the Request App.
In an analogous field of endeavor, Cheah teaches f. electronically transmitting information and an identifier for the portable electronic device identifier by the App to an Information Exchange Sync System "Sync System" (fig. 1, pp0052, client application provide content information of plurality of users to the server, which also updates information); g. electronically querying the Sync System by the Request App for the information transmitted by the App in step f. based on an identifier received by the Request App for the portable electronic device (fig. 1, pp0053, the server machine 102 receives the request from the requestor machine 104, the server machine 102 determines that the requestor is seeking to receive the contact information for the user of the requested party machine 106); and h. electronically transmitting the requested information associated with the identifier by the Sync System to the Request App device (fig. 1, pp0053, the server machine 102 receives the request from the requestor machine 104, the server machine 102 determines that the requestor is seeking to receive the contact information for the user of the requested party machine 106). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Lyren and Hellwig with the teachings of Cheah to achieve the goal of efficiently and accurately exchanging information and updating information in a communication system (Cheah, pp0008). However, they failed to explicitly teach e. electronically querying the portable electronic device’s sensors, radios or internal data storage for any configured information for a contact who was a recipient of the outbound call.
In an analogous field of endeavor, Helbling teaches electronically querying the portable electronic device’s sensors, radios or internal data storage for any configured information for a contact who was a recipient of the outbound call that was configured prior to step (a) (pp0010, pp0099, request for contact-related information associated with a party, identifier for which contact information is requested may be a telephone number received by a user (e.g., a calling party number), previously dialed by the user (e.g., from an outgoing call history or log)). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Lyren, Hellwig, and Cheah with the teachings of Helbling to achieve the goal of efficiently and easily retrieving contact-related information in a communication system (Helbling, pp0008, pp0010).
As to claim 17, Lyren in view of Hellwig, Cheah and Helbling teaches the limitations of the independent claim as discussed above. Lyren further teaches wherein configuration information stored in an App Database of the portable electronic device for a known contact includes a preferred and configured electronic method for automatically sending the information by the App to the Sync System (fig. 1, pp0050, pp0033, and pp0097, automatically using the user agent without user involved). 
As to claim 18, Lyren in view of Hellwig, Cheah and Helbling teaches the limitations of the independent claim as discussed above. However, Lyren fails to explicitly teach wherein the App is configured to require receipt of explicit authorization from a user of the portable electronic device before the App electronically transmits the information to the Sync System.
In an analogous field of endeavor, Cheah teaches wherein the App is configured to require receipt of explicit authorization from a user of the portable electronic device before the App electronically transmits the information to the Sync System (fig. 1, pp0117, password required for exchanging information). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Lyren and Hellwig with the teachings of Cheah to achieve the goal of efficiently and accurately exchanging information and updating information in a communication system (Cheah, pp0008).
As to claim 19, Lyren in view of Hellwig, Cheah and Helbling teaches the limitations of the independent claim as discussed above. However, Lyren fails to explicitly teach wherein the App, Sync System and Request App all utilize the phone number assigned to the user's device as the identifier for matching and transmitting information originating from the App and ultimately received by the Request App
But Cheah further teaches wherein the App, Sync System and Request App all utilize the phone number assigned to the user's device as the identifier for matching and transmitting information originating from the App and ultimately received by the Request App (fig. 1, pp0012, pp0047 telephone number). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Lyren and Hellwig with the teachings of Cheah to achieve the goal of efficiently and accurately exchanging information and updating information in a communication system (Cheah, pp0008).
As to claim 20, Lyren in view of Hellwig, Cheah and Helbling teaches the limitations of the independent claim as discussed above. Lyren further teaches further comprising the step of using a current location or sensor data of the portable electronic device by the App for the App to determine which information to transmit or send to the Sync System (fig. 1, pp0078, request to meet and/or exchange information based on the determined current location).
As to claim 22, Lyren in view of Hellwig, Cheah and Helbling teaches the limitations of the independent claim as discussed above. Lyren further teaches wherein the requested information transferred to the Request App includes current location information for the portable electronic device (fig. 1, pp0068, and pp0078, the electronic devices determines and/or send or exchange GPS location information while in or within a Park i.e. current location or position).
As to claim 26, Lyren in view of Hellwig, Cheah and Helbling teaches the limitations of the independent claim as discussed above. However, Lyren fails to explicitly teach wherein the requestor is a 911 call center.
But Hellwig further wherein the requestor is a 911 call center (fig. 15, PSAP operator, pp0101, pp0099, 911 call system). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Lyren with the teachings of Hellwig to achieve the goal of efficiently assisting rescue squads in quickly, efficiently and appropriately reacting to emergency situations. It is further desirable to fulfil this aim while taking into account the need for reliability and computational efficiency, as well as the aim to reduce the network infrastructure costs and the operational and maintenance costs (Hellwig, pp0005)
As to claim 29, Lyren in view of Hellwig, Cheah and Helbling teaches the limitations of the independent claim as discussed above. Lyren further teaches wherein the requestor’s electronic system or device is an electronic tablet (pp0024, tablet).
As to claim 36, Lyren in view of Hellwig, Cheah and Helbling teaches the limitations of the independent claim as discussed above. Lyren further teaches wherein the portable electronic device is a hand held smart phone (fig. 1, pp0024).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885.  The examiner can normally be reached on M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645